Citation Nr: 0929678	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  98-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to 
December 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO).  


FINDING OF FACT

The weight of the probative medical evidence of record does 
not relate the Veteran's hypertension to service or to a 
service-connected disorder, to include dysthymic disorder. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to an April 2009 readjudication of the 
Veteran's claim, letters dated in August 2004, March 2006, 
August 2007, and January 2009 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 


(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The Veteran's service treatment records, VA treatment 
records, and identified private treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the Veteran was provided with several VA 
examinations with regard to his claim, and the Board finds 
that the VA examinations provided sufficient analysis to 
determine if the Veteran's hypertension was related to a 
service-connected disorder.  Although the November 2004 VA 
examiner noted that a psychiatrist might be better suited to 
determine whether the Veteran's hypertension was caused or 
aggravated by his service-connected dysthymic disorder, a 
September 2008 opinion from a psychiatrist reflects his 
conclusion that he could not provide the requested opinion 
because "hypertension is the condition that I am not 
qualified to comment on."  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, while 
none of the VA examination reports address whether there is a 
direct relationship between the Veteran's current 
hypertension and his active duty service, and none of the 
examination reports provide an opinion as to whether the 
Veteran's hypertension was the result of all of his service-
connected disabilities, such opinions are not necessary, 
because there is no evidence indicating that the Veteran's 
hypertension may be directly related to service or to a 
service-connected disability.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  The Veteran has reported that he receives 
disability benefits from the Social Security Administration 
(SSA).  A September 2003 SSA record reveals that the Veteran 
was awarded SSA disability benefits due to posttraumatic 
stress disorder (PTSD) and tinnitus.  However, the SSA 
records are not of file.  The duty to assist extends to 


obtaining SSA records where they are relevant to the issue 
under consideration.  Murinscak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  Here, the Board finds that the SSA records 
are not relevant because they pertain to PTSD and tinnitus, 
and not to hypertension.  Moreover, the question before the 
Board is not the extent to which any of the Veteran's 
disorders impact his functioning, but whether his 
hypertension is related to active service or to a service-
connected disability.  Accordingly, there is no prejudice to 
the Veteran in not obtaining such records.  There is no 
indication in the record that any other additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection for 
hypertension, to include as due to his service-connected 
disorders, is warranted.  Specifically, he alleges that his 
service-connected dysthymic disorder caused or contributed to 
his hypertension.  In a November 2006 hearing before the 
Board, he also indicated his belief that the combination of 
all of his service-connected disorders caused his 
hypertension.  The record reflects that service-connection 
has been granted for dysthymic disorder, a right knee medial 
meniscus tear, right knee arthritis, bilateral hearing loss, 
and tinnitus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses of hypertension.  A 
November 1956 entrance examination reflects that his heart 
was normal.  His sitting blood pressure was 144/86.  A 
December 1959 separation examination also reveals the 
Veteran's heart to be normal.  On examination, his sitting 
blood pressure was 122/80.

A review of the post-service evidence of record reveals that 
the Veteran was first diagnosed with hypertension in December 
2002, although VA treatment records beginning in November 
1999 reflect elevated blood pressure readings.

VA treatment records from November 1999 through February 2009 
reveal diagnoses of and treatment for hypertension and 
elevated blood pressure.  A November 1999 treatment record 
indicates a blood pressure reading of 130/88.  An October 
2000 treatment record reflects a blood pressure reading of 
126/72, and a 


December 2001 record shows a reading of 134/82.  Treatment 
records from May 2002 through December 2002 reflect readings 
of 147/65, 122/70, 126/88, 113/86, and 142/92.  The December 
2002 record also noted a diagnosis of hypertension.  
Treatment records from January 2003 reveal blood pressure 
readings of 126/88, 131/78, and 116/74, and a diagnosis of 
history of high blood pressure.  Records from March 2003 
through November 2003 reflect diagnoses of hypertension.  An 
August 2004 treatment record shows that the Veteran was 
instructed on methods to reduce and maintain normal blood 
pressure, including exercise and weight loss.  May and 
November 2005 treatment records note blood pressure readings 
of 116/80 and 110/80, and diagnoses of hypertension.  A 
December 2006 treatment record reflects a reading of 112/70, 
and an April 2007 record shows a blood pressure reading of 
123/74.

In November 2004, the Veteran underwent a VA examination for 
hypertension.  He reported that hypertension was diagnosed in 
1997, but denied symptoms at that time.  Physical examination 
revealed sitting blood pressure readings of 158/100, 140/105, 
and 130/102.  The diagnosis was hypertension, etiology 
unknown, under treatment, not completely controlled.  After 
reviewing the Veteran's medical records, the examiner 
concluded that there was no reason to connect the Veteran's 
dysthymic disorder to his blood pressure, and that, to the 
best of his knowledge, the Veteran's hypertension was not 
related to his dysthymic disorder.  In addition, the examiner 
noted that the Veteran's blood pressure could not be linked 
to kidney disease, heart disease, or other disease, and 
therefore, the etiology of the hypertension was unknown.  
However, the examiner noted that he was "not a psychiatrist 
and this might be better determined relative to the 
psychiatric interview."

In a November 2006 hearing before the Board, the Veteran 
testified that he believed that the combination of all of his 
service-connected disorders caused his hypertension.  Service 
connection is in effect for a dysthymic disorder, a right 
knee disorder, bilateral hearing loss, and tinnitus.  The 
Veteran reported that he was first diagnosed with high blood 
pressure in 1998 at a VA Medical Center in New Jersey.  


He also stated that he thought it was "pretty well accepted 
that if you're living in an aggravated state, that you will 
elevate your blood pressure."  He cited his "layman" 
background in medicine in support of his belief that his 
hypertension was related to his service-connected 
disabilities, but noted that he did not have any actual 
medical training, as he worked as a salesman selling capital 
equipment to physicians and hospitals after service 
discharge.

In a September 2007 VA opinion, prepared by a medical doctor, 
the examiner concluded that the Veteran's hypertension was 
not caused by, a result of, or aggravated by his service-
connected dysthymia.  After reviewing the Veteran's claims 
file, the examiner explained that there was "no consensus 
medical opinion that chronic hypertension is caused by or 
aggravated by PTSD or dysthymia" and there was nothing "in 
the medical record to assert this relationship in this 
veteran's case, and no evidence to suggest that the dysthymia 
caused the hypertension."

A September 2007 VA treatment record from the Veteran's VA 
treating psychiatrist reflects a diagnosis of chronic 
dysthymia, and noted that the Veteran was seeking evidence to 
show that his hypertension was related to his dysthymia.  The 
VA physician stated that "[d]ysthymia is a contributory 
factor (aggravating) for his hypertension."

In September 2008, the Veteran underwent a VA mental 
disorders examination, performed by a psychiatrist.  The VA 
examiner conducted an interview and mental status examination 
of the Veteran, and diagnosed hypertension and dysthymic 
disorder.  After reviewing the Veteran's claims file, the 
examiner reported that, "[i]n regard to the relationship 
between the veteran's dysthymic disorder and hypertension, 
hypertension is the condition that I am not qualified to 
comment on."  The examiner further noted that his 
"specialty is Psychiatry and any condition or medication 
that affects any other organ or organ system outside of my 
realm of expertise should best be handled by the appropriate 
examiner."

In February 2009, the Veteran underwent another VA 
hypertension examination, performed by a general medical 
doctor.  The Veteran reported a history of 


hypertension with its onset in the 1980's, and noted that 
treatment included medication.  The examination report 
reflects that there were no side effects of current 
treatment.  Physical examination revealed blood pressure 
readings of 128/91, 116/77, and 126/83.  The VA examiner 
diagnosed essential hypertension.  After reviewing the 
Veteran's claims file, the examiner concluded that 
hypertension was not caused by, aggravated by, or a result of 
dysthymia.  The examiner explained that reports based on the 
Vietnam Era Twins Study do not support the assertion that 
PTSD or dysthymia cause or aggravate hypertension.  The 
examiner also noted that no signs or symptoms of a chronic 
hyperadrenergic state were identified on examination, and no 
medications were identified which could cause or aggravate 
hypertension.  

In February 2009, the Veteran submitted a statement 
acknowledging that he is "not competent to speak to the 
mental issues that could aggravate elevated" blood pressure, 
but that he felt service connection should be granted based 
on the positive opinion by his VA treating physician.  The 
Veteran also submitted information copied from an internet 
web page indicating an association between various 
psychiatric disorders and cardiovascular diseases.

The Board finds that the medical evidence of record does not 
support service connection for a hypertension as secondary to 
his service-connected dysthymic disorder, or any other 
service-connected disorder.  There is a current diagnosis of 
a hypertension.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
However, the weight of the probative medical evidence of 
record does not reflect that the Veteran's hypertension was 
caused or aggravated by a service-connected disorder.  See 
Allen, 7 Vet. App. 439 (holding that service connection on a 
secondary basis requires evidence sufficient to show that the 
current disability was caused or aggravated by a service-
connected disability).

There are conflicting medical opinions of record with regard 
to the issue of whether the Veteran's hypertension is related 
to his service-connected dysthymic disorder.  


However, the Board affords more probative value to the 
opinions of the VA medical examiners than the Veteran's 
treating VA physician.  See Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record); Baldwin v. West, 13 Vet. App. 1, 8 (1999) 
(stating that the Board must analyze the credibility and 
probative value of the evidence of record, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material 
evidence favorable to the veteran).  Although competent, the 
September 2007 opinion of the Veteran's treating VA 
psychiatrist that "[d]ysthymia is a contributory factor 
(aggravating) for [the Veteran's] hypertension" is not 
highly probative.  While the Veteran was a patient of the VA 
psychiatrist, the opinion provided no supporting analysis or 
rationale.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (holding that the failure of the physician to provide 
a basis for an opinion goes to the weight or credibility of 
the evidence).  In contrast, the November 2004, September 
2007, and February 2009 VA medical opinions have significant 
probative value because they were based on a thorough review 
of the claims file and provided supporting analysis and 
rationale for their opinions that the Veteran's hypertension 
is not related to his service-connected dysthymic disorder.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion); Hernandez-Toyens, 11 
Vet. App. at 382; but see Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302-04 (2008) (noting that review of the claims 
file by a VA examiner does not automatically render the 
opinion persuasive, because the central issue is whether the 
examiner was informed of the relevant facts in rendering a 
medical opinion).

Although the Veteran asserts that his hypertension is related 
to his service-connected dysthymic disorder and other 
service-connected disorders, the Veteran's statements are not 
competent evidence to provide such a medical opinion.  See 
Barr, 21 Vet. App. at 307 (noting that lay testimony is 
competent to establish observable symptomatology but not 
competent to establish medical etiology or render medical 
opinions).  Moreover, although the Veteran submitted medical 


information from the internet indicating an association of 
various psychiatric disorders with cardiovascular diseases, 
the articles do not specifically address the Veteran's 
situation or provide a basis for a medical opinion of record.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding 
that a medical article or treatise can provide support for a 
claim, but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).  Accordingly, as there is no probative medical 
evidence that the Veteran's hypertension was caused or 
aggravated by his service-connected dysthymic disorder, or 
any other service-connected disorder, service connection for 
hypertension on a secondary basis is not warranted.  See 
Allen, 7 Vet. App. 439.

The medical evidence of record also does not support direct 
service connection for hypertension.  As noted above, the 
weight of the probative medical evidence reveals a diagnosis 
of a hypertension.  See Degmetich, 104 F.3d at 1333.  
However, hypertension was not diagnosed within one year after 
service discharge; therefore, service connection is not 
warranted on a presumptive basis.  See 38 U.S.C.A. § 1101, 
1112, 1113; see also 38 C.F.R. § 3.307, 3.309.  The service 
treatment records are negative for a diagnosis of 
hypertension.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Moreover, there is no 
medical evidence of record that shows that hypertension is 
directly related to service.  See id. (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  The first medical evidence of record of 
hypertension or elevated blood pressure was in November 1999, 
over 39 years after service discharge.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated 


continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of disorder).  Accordingly, as there is no 
evidence of record which relates the Veteran's hypertension 
to active duty service, service connection for hypertension 
on a direct basis is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension, to include as due to a 
service-connected disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


